DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 4-5 and 9-10 are allowed.  The following is an examiner’s statement of reasons for allowance:  the prior art does not suggest nor fairly disclose a method for electrolysis-ozone-corrosion inhibitor/electrolysis-ozone-hydrogen peroxide-corrosion inhibitor coupling treatment on toxic and refractory wastewater, the areas of the plate anode or the plate cathode are 40% to 80% of an area of a longitudinal section of the wastewater treatment reaction tank; and a distance between the plate anode and the plate cathode is 20% to 60% of a diameter of the wastewater treatment reaction tank, the plate anode and the plate cathode are connected to a direct current (DC) power supply through an electric wire; the plate anode and the plate cathode are selected from the group consisting of iron-plates, stainless steel-plates- aluminum 48plates, and aluminum oxide plates, DC power supply connected to the plate anode and the plate cathode to treat the toxic and refractory wastewater at a current density of 1 mA/cm2 to 100 mA/cm2 under stirring, wherein the time of treating the toxic and refractory wastewater is controlled to be not more than 60 min, introducing unreacted ozone in the-wastewater-treatment reaction tank- into the residual ozone removal device through the residual ozone discharge pipe for removal and discharging the wastewater through the water outlet pipe after the toxic and refractory wastewater treatment process is completed.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO 2005065383 A2 and CN 110589938A included in IDS. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON J ALLEN whose telephone number is (571)270-3164. The examiner can normally be reached M-F 6 am till 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 5712721447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMERON J ALLEN/               Examiner, Art Unit 1774